DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues (see page 8) that the Pless reference does not disclose “differing inter-pulse intervals”.  The inter-pulse interval is considered to be the conventional definition which is the interval between pulses.    

    PNG
    media_image1.png
    576
    818
    media_image1.png
    Greyscale
Column 3, lines 45-51 of the Pless disclosure states “FIG. 1B shows a representative burst where the pulse-to-pulse interval is varied in a random, pseudo-random, or fractal fashion within the burst. FIG. 1C shows a burst where the pulse-to-pulse interval decrements within the burst. FIG. 1D shows a burst where the pulse-to-pulse interval first decrements and then increments within the burst.”   The figures are provided below.   For clarity several of the inter-pulse intervals are labeled 1-6 below.  It is clear from this depiction of Pless that the inter-pulse intervals are non-regular (i.e. they are not the same), non-random (i.e. there is a clear pattern) and they each have differing inter-pulse intervals between each pulse. 
The rejections are not withdrawn.  The double patenting rejections are withdrawn in light of the terminal disclaimer filed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-9 and 11-31 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pless US 6,944,501 in the IDS.
Regarding claims 1-2, 11-17 and 25-31:  Pless discloses applying electrical current (“stimulation”, column 3, lines 19-39) to a target neurological region of a brain 804 (“neurostimulator electrode” column 7, lines 34-36) using an implantable pulse generator 800 (figure 8) comprising an electrode 804 (figure 8) coupled to the neurostimulator, wherein the pulse generator applies electrical stimulation comprising a plurality of pulses having non-random, non-regular, differing inter-pulses to the plurality of pulses (figures 1B-1D each figure 1B, 1C and 1D depict a pulse burst; it is known in the art that pulse trains are comprised of pulse bursts); and repeating the applying step in succession to treat the neurological condition (as is known in the art a pulse train is comprised of bursts, therefore the bursts shown in figures 1B-1C are inherently repeated in a pulse train; claims 13-14 also discuss reapplying the stimulation bursts).  The neurological condition is disclosed as epilepsy (abstract).  Specifically regarding claim 11: Pless discloses an implantable pulse generator 800 (figure 8) operably coupled with electrodes (shown at the end of the leads 802) and the pulse generator.  Programming is known in the art and is discussed in column 5 lines 56-60) which would include code.  Claims 25-28 have added the limitation “to treat Parkinson’s disease in a Patient”.  This language is consistent with intended use / intended outcome / functional use language.  Applicant is reminded that is makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and/or different method steps in the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. IN the instant case Pless demonstrates all of the structure claimed as well as the method steps claimed.   

Regarding claims 3 and 18:  Pless discloses different waveform shapes (see figures 3B, and 4A-C).
Regarding claims 4 and 19: Pless discloses different amplitudes for pulses (figures 2B and 2C).
Regarding claims 5 and 20:  Pless discloses biphasic phasic pulses (figures 1A-1E).
Regarding claims 6 and 21:  Pless is considered to disclose monophasic pulses in figures (1A-1E)
Regarding claims 7-8 and 22-23:  Pless discloses biphasic pulses and monophasic pulses (figures 4A-4C).
Regarding claims 9 and 24:  Pless discloses a ramped over time signal (figure 1C). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792